DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the response filed 9/8/2022.
Claims 2-4 and 6-19 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4 and 8-16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. US 2017/0008156.
Regarding claim 2: 
Miyazaki teaches an electric power tool comprising: a motor (11); an impact mechanism including a hammer (14) and an anvil (17), the hammer being configured to be rotated by the motor, the anvil being configured to rotate in response to receiving a rotational force of the hammer, the anvil being configured to be attached to a tool bit (16), the hammer being configured to impact the anvil in a rotation direction of the hammer in response to receipt of a first torque by the anvil, and the first torque being equal to or greater than a preset magnitude ([0019]); and a drive circuit (51) configured to supply an electric power to the motor to thereby drive the motor; and a control circuit (50) electrically connected to the drive circuit  and configured to execute a motor control process ([0027]-[0028]), the motor control process including setting a magnitude of the electric power to a first magnitude; and switching the magnitude of the electric power from the first magnitude to a second magnitude in response to establishment of a preset condition, the second magnitude being smaller than the first magnitude and greater than zero, and the preset condition being based on a magnitude of a load applied to the motor ([0066], “the impact rotary tool (10) further includes a current detector (52) that detects current supplied to the drive source (11). The controller (50) decreases a target rotation, speed of the drive source (11) when the current detected by the current detector (52) is greater than or equal to an impact determination threshold (T1)”; thus when a preset motor current is detected, the power to the motor is decreased from a first magnitude to a second, smaller magnitude, as is claimed). 
Regarding claim 3: 
Miyazaki teaches the electric power tool according to claim 2, wherein the preset condition is established in response to a first physical quantity reaching a threshold, the threshold being preset, the first physical quantity indicating the magnitude of the load ([0066], “T1”). 
Regarding claim 4: 
Miyazaki teaches the electric power tool according to claim 3, wherein the motor control process includes continuing to set the magnitude of the electric power to (i) the second magnitude ([0066]). 
Regarding claim 8: 
Miyazaki teaches the electric power tool according to claim 3, as discussed above, wherein the magnitude of the load corresponds to a magnitude of the torque applied to the anvil ([0025]-[0027]). 
Regarding claim 9: 
Miyazaki teaches the electric power tool according to claim 3, as discussed above, wherein the magnitude of the load corresponds to a magnitude of an electric current supplied to the motor ([0044]). 
Regarding claim 10: 
Miyazaki teaches the electric power tool according to claim 3, as discussed above, wherein the magnitude of the load corresponds to a reduced amount per unit time of an actual rotational speed of the motor ([0050]). 
Regarding claim 11: 
Miyazaki teaches the electric power tool according to claim 3, as discussed above, wherein the control circuit is configured to control the magnitude of the electric power based on a pulse width modulation signal, the PWM signal having a duty ratio, and switching the magnitude of the electric power in response to the first physical quantity reaching the threshold includes reducing the duty ratio ([0043]). 
Regarding claim 12: 
Miyazaki teaches the electric power tool according to claim 2, as discussed above, wherein the preset condition is established in response to lock of the anvil ([0039]-[0040], the motor can be stopped according to the rotation angle which may be indicative that the anvil/shaft is locked/fixed). 
Regarding claim 13: 
Miyazaki teaches the electric power tool according to claim 12, as discussed above, wherein the control circuit is configured to determine whether the lock has occurred (based on the angle), and the preset condition is established in response to the control circuit determining that the lock has occurred ([0039]-[0040]). 
Regarding claim 14: 
Miyazaki teaches the electric power tool according to claim 13, as discussed above, wherein the motor control process includes continuing to set the magnitude of the electric power to (i) the second magnitude or until the motor is stopped in response to the control circuit determining that the lock has first occurred ([0055], [0066]). 
Regarding claim 15: 
Miyazaki teaches the electric power tool according to claim 13, as discussed above, wherein the control circuit is configured to determine whether the lock has occurred based on the torque applied to the anvil ([0055]). 
Regarding claim 16: 
Miyazaki teaches the electric power tool according to claim 2, as discussed above, wherein the motor control process includes controlling the rive circuit so that an actual rotational speed of the motor is consistent with a target rotational speed, and switching the magnitude of the electric power in response to establishment of the preset condition includes reducing the target rotational speed ([0050], [0066]).
Regarding claim 17: 
Miyazaki teaches the electric power tool according to claim 2, wherein the motor control process further includes: determining the first magnitude so that an actual rotational speed of the motor is consistent with a first target rotational speed, and in response to establishment of the preset condition, (i) determining the magnitude of the electric power so that the actual rotational speed is consistent with a second target rotational speed, and (ii) reducing a determined magnitude of the electric power based on the magnitude of the load applied to the motor to thereby determine the second magnitude; and the second target rotational speed is lower than the first target rotational speed ([0066]).  
Regarding claim 18: 
Miyazaki teaches the electric power tool according to claim 17, further comprising: a trigger configured to be pulled by a user of the electric power tool, wherein the motor control process further includes obtaining the first target rotational speed corresponding to a pulling amount of the trigger pulled by the user and the second target rotational speed corresponding to the pulling amount of the trigger pulled by the user ([0028], [0036]).
Regarding claim 19: 
Miyazaki teaches the electric power tool according to claim 2, wherein the control circuit is configured to output a drive signal to the drive circuit to thereby control supply of the electric power to the motor, the drive signal is a pulse width modulation signal having a duty ratio, and the control circuit is configured to set or vary the duty ratio based on the magnitude of the electric power  ([0043]).
Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks have been carefully reviewed, however the amendments do not appear to overcome the Miyazaki reference upon further review because Miyazaki teaches “the impact rotary tool (10) further includes a current detector (52) that detects current supplied to the drive source (11). The controller (50) decreases a target rotation, speed of the drive source (11) when the current detected by the current detector (52) is greater than or equal to an impact determination threshold (T1)” ([0066]). Thus when a preset motor current is detected, the power to the motor is decreased from a first magnitude to a second, smaller magnitude, as is claimed in the amended portion of claim 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731